Citation Nr: 1708286	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a front tooth disorder.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The RO continued a 10 percent disability rating for bilateral hearing loss, denied reopening claims for entitlement to service connection for low back and tooth disorders, and denied entitlement to service connection for posttraumatic stress disorder (PTSD) and sleep apnea.

This matter was previously before the Board in May 2014.  At that time, the Board denied reopening a claim for service connection for a heart disorder and remanded the above claims for further development.  The Board notes that, in February 2014, the Veteran provided testimony before the Veterans Law Judge that signed the May 2014 decision as to only the issue of service connection a heart disorder, and that issue is not before the Board. 

In June 2015, the Veteran testified (as to the claims for service connection for a low back disorder, tooth disorder, PTSD, and sleep apnea and an increased rating for bilateral hearing loss) during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In September 2015, the Board reopened claims for service connection for a low back disorder and front tooth disorder and remanded the above mentioned claims for further development.

In August 2016, the RO granted service connection for PTSD.  The Veteran has not appealed that decision and it is not before the Board.

As will be further discussed below, in January 2017, the Veteran, through his representative, withdrew his claim for an increased rating for bilateral hearing loss.  

Per a January 2017 VA report of contact, the Veteran, withdrew claims for a right knee disorder, heart condition, and tinnitus.  At that time, the Veteran also indicated that he did not withdraw claims for helpless child, PTSD, and rheumatic fever.  As noted above, the Veteran has not filed a notice of disagreement with the grant of service connection for PTSD.  As such, the record is unclear as to what kind of PTSD claim he is making.  The RO should clarify such PTSD claim.  Furthermore, the Board notes that none of the other issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the claims other than for an  increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1955 to May 1957.

2.  In January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal for an increased rating for bilateral hearing loss is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an increased rating for bilateral hearing loss by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal, for an increased rating for bilateral hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, for an increased rating for bilateral hearing loss, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the September 2015 Board remand, additional VA medical records have been associated with the claims file.  Such records, such as one from May 23, 2016, show that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The AOJ should also associate any unassociated VA medical records with the claims file, to include records form September 19, 2016 to the present.

The AOJ should give the Veteran another opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  

Furthermore, an addendum medical opinion, preferably from the July 2016 VA examiner for the spine, is necessary to clarify whether the Veteran's currently claimed low back disorder is related to service.  The July 2016 VA examiner appears to have based his assessment on the Veteran's credibility, but failed to provide a medical basis for his opinion.
 
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  (a) The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

(b) The AOJ should associate all unassociated VA medical records with the claims file, to include records from September 19, 2016 to the present.

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).                       

3.  After the above development has been accomplished the AOJ should obtain a VA medical opinion as to the claimed low back disorder, by the July 2016 VA examiner.  If the July 2016 VA examiner is not available, another VA physician should provide the requested opinion.   The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. The need for a new VA examination is left to the discretion of the VA medical opinion provider.

Following a review of the claims file, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a low back disorder?   If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a low back disorder was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's report of an April/May 1957 injury when he was changing a jeep tire and it fell off a jack, causing a back injury (June 2015 Board hearing) and carrying supplies in service (April 2009 lay statement).  

(iii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed within one year following his discharge from service (i.e., May 1957)?  The examiner should indicate whether the type and degree of any arthritis findings found are consistent with arthritis having developed back in 1957.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  A medical opinion solely based on the Veteran's credibility is not adequate, though the VA medical opinion provider is free to, and should, consider the Veteran's lay testimony and all pertinent evidence of record.

4.  After the above development has been accomplished the AOJ should perform any additional development deemed warranted, to possibly include VA examiner(s) review of newly associated medical evidence for an addendum medical opinion(s).

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


